IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 85 MM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
RAPHEL BERRIEN, III,                          :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2020, the “Application to Petition for Allowance

of Appeal Nunc Pro Tunc” is DENIED.